SHEA, J.,
concurring in part and dissenting in part. I agree with part I of the majority opinion, which rejects the defendant’s claim of mootness based on the plaintiffs pending suit in the Superior Court for breach of contract against the defendant. I also agree with the portion of part II stating that “[t]he parties clearly agreed, pursuant to section (e) of article 31 [of the general conditions], to give the contractor who is *88aggrieved by a decision of the contracting officer the unilateral right to exercise one of three options. One of those options is to appeal to an independent mediator or arbitrator. The parties agreed, therefore, that the plaintiff could appeal to an independent arbitrator.”
I disagree, however, with the remainder of part II in which the choice of forum provision of article 31 of the supplemental general conditions is deemed to override the arbitration option created by article 31 of the general conditions, despite the provision in the HUD procurement manual prohibiting any modification of the general conditions without HUD approval. The defendant does not claim to have obtained any such approval. The majority opinion does not challenge the effectiveness of that provision, but maintains that elimination of the arbitration option granted by article 31 of the general conditions is not a modification thereof. Any substantial change in the legal rights of a party to a contract, including the procedural right to arbitrate a dispute, would constitute such a modification. Since the majority opinion construes article 31 of the general conditions to give the plaintiff three options for dispute resolution, it follows that restricting the plaintiff to a single choice, a lawsuit, as provided in article 31 of the supplemental conditions, constitutes a modification prohibited by the HUD procurement manual.
Even if there were no prohibition in the HUD procurement manual against modification of the general conditions without HUD approval, the conflict between the dispute resolution procedures set forth in the general conditions and those in the supplemental general conditions create an ambiguity. Ambiguities in contract documents are ordinarily construed against the party who drafted them, in this case the defendant. As the majority opinion recognizes, the law favors arbitration and that procedure must be followed “unless it may be said with positive assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted *89dispute.” John A. Errichetti Associates v. Boutin, 183 Conn. 481, 489, 439 A.2d 416 (1981).
The majority opinion, despite its conclusion that article 31 of the general conditions gave the plaintiff three options for dispute resolution, including arbitration, assumes that the plaintiff exercised the lawsuit option by executing the contract, which contained both the general and the supplemental general conditions. I do not understand how the same stroke of the pen in executing that contract can both create the option of arbitration and also nullify it long before any dispute arose that would occasion its exercise.
I would reverse the judgment.